Citation Nr: 1141686	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the veteran has presented new and material evidence to reopen a claim for service connection for residuals of right knee injury, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active military duty from July 1974 to June 1980.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The reopened issue of entitlement to service connection for residuals of right knee injury, to include degenerative joint disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board decision in November 2006 denied the claim for service connection for right knee degenerative joint disease.  The Veteran failed to timely appeal that decision. 

2.  The evidence added to the record since the November 2006 Board decision denying service connection for right knee degenerative joint disease relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for residuals of right knee injury, to include degenerative joint disease.


CONCLUSION OF LAW

1.  The Board decision in November 2006 denying service connection for right knee degenerative joint disease is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 3.156, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the last final decision denying service connection for residuals of right knee injury, to include degenerative joint disease, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's sole decision herein with regard to the pending request to reopen.  


II. General Laws and Regulations Governing
 Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


III. Request to Reopen Claim for Service Connection for Residuals of 
Right Knee Injury, to Include Degenerative Joint Disease

The Veteran filed a claim in March 2002 for service connection for a right knee disability.  The RO denied that claim within a June 2004 rating action based on the weight of the evidence against injury or disability of the right knee in service and against a nexus between service and current right knee disability.  The Veteran appealed that denial, and the Board in November 2006 issued a decision also denying the claim substantially on the same bases.  The RO decision was subsumed in the November 2006 Board decision, for purposes of establishing finality in these adjudications.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1994).

The Board's November 2006 denial was based on the weight of competent and credible evidence being against the Veteran having injured his right knee in service or otherwise having a right knee disability which originated in or was causally related to service.  The Veteran did not appeal that Board decision.  Relevant official service department records not previously of record have not been received since that November 2006 decision so as to render that decision non-final.  38 C.F.R. § 3.156(c) (2011).  Accordingly, that November 2006 Board decision became final as to the claim for service connection for right knee degenerative joint disease.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted.   Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers.  Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Evidence received since the last prior final denial of the claim for service connection for residuals of right knee injury, to include degenerative joint disease, includes statements and testimony by the Veteran, additional treatment records, and a statement by the Veteran's mother.  The statements and testimony by the Veteran include a new narrative concerning the circumstances of his having injured the knee in service, with the Veteran testifying before the undersigned in May 2011 that the injury occurred when he jumped up while playing a sport and landed in such a way as to injure the knee.  This contrasts with the Veteran's prior narrative when he asserted that he injured the knee landing from a parachute jump in service.  The Veteran's mother's statement, submitted in September 2011, asserts her contemporaneous knowledge of his injury and subsequent knee disability in service and in the years following service.  Both of these newly presented lay statements, by the Veteran and his mother, must be presumed credible, and thus accepted as true, solely for purposes of reopening the Veteran's claim.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As such, if accepted as true, these statements constitute new evidence relating to an unestablished fact necessary to substantiate the claim (addressing the issues of knee injury and chronic knee disability beginning in service) and raise a reasonable possibility of substantiating the claim for service connection for residuals of right knee injury, to include degenerative joint disease.  Hence, these statements are sufficient to reopen the claim.  38 C.F.R. § 3.156.  


ORDER

The claim for service connection for residuals of right knee injury, to include degenerative joint disease, is reopened, and, to this limited extent the appeal is granted.


REMAND

Initially, the Board notes that the Veteran in September 2011 submitted additional evidence without waiver of RO review.  This additional evidence includes a medical opinion by a treating VA orthopedist dated August 25, 2011, within a treatment record of that date, to the effect that the Veteran's knee disability is consistent with the Veteran's narrative history.  The Veteran also submitted an undated statement by his mother to the effect that she had contemporaneous personal knowledge of his injury to the right knee in service and ongoing disability in the knee following service separation.  

The Veteran did not waive RO review of this additional pertinent evidence prior to Board adjudication of his claim, and thus remand for such RO review is required.  While it is true that the Veteran submitted a waiver form at his May 2011 hearing which included a waiver of medical evidence to be submitted within 60 days, this waiver was deficient for purposes of waiving RO review of the additional evidence for three reasons:  

1.  The Veteran failed to sign the waiver; 

2.  The evidence submitted in September 2011 was submitted after expiration of the 60-day waiver interval;  

3.  The evidence submitted in September 2011 included a lay statement from the Veteran's mother, which was beyond the content scope of the waiver, because the waiver covered new medical evidence.  

A supplemental statement of the case must be furnished to the appellant and his representative when additional pertinent evidence is received after a statement of the case is issued.  38 C.F.R. §§ 19.31, 19.37 (2011).  A review of the record does not show that the RO has considered the appealed issues in light of this new evidence.  Unless this procedural right is waived by the veteran, any additional evidence must be referred to the RO for review and preparation of a supplemental statement of the case.  Id., 38 C.F.R. § 20.1304(c) (2011).

In testimony before the undersigned in May 2011, the Veteran provided a history of an injury in approximately 1978 when playing a sport in service while stationed in Italy, when he jumped up and landed such that his right knee bent backward.  He asserted that he was then taken to the emergency room at the base hospital and examined but not admitted to the hospital.  He testified that he was disabled from the injury for the next two or three months, and that he was on crutches for approximately four weeks.  Following an approximate additional three months in Italy he returned stateside and then remained in service for approximately another year.  He added that following his separation from service he had to seek treatment as a dependent of his wife, who was military or retired military.  He added that following separation from his wife in 1985 he was essentially homeless, and did not receive professional medical care for the condition, instead self-treating it.  However, he averred that he had ongoing disability in the knee, with the condition very painful with resulting limited mobility.

It is notable that in support the Veteran's prior finally denied claim for service connection for right knee disability, the Veteran had reportedly asserted to medical examiners that he injured the knee in service parachute jumping.  In May 2011 testimony supporting his current claim, he has presented the new narrative of having injured the knee in service playing sports.  At the hearing the Veteran or his representative sought to explain away prior assertions of injury while parachute jumping as having merely been misunderstood by medical examiners.  

The Veteran has testified that his treatment records may have been associated with his ex-wife's records because he had been treated as her dependent.   This contention appears to be contradicted by the service treatment records contained within the claims file for the Veteran's treatment during that interval of service when he alleged he injured his right knee.  The Board does not at the present time find the submitted evidence, together with the balance of the evidence of record, to be sufficient to support a grant of the benefit sought.  

The Board here only remands the claim to the extent required based on the Veteran's failure to waive RO consideration of newly submitted evidence, and based on the Veteran's unaddressed contentions of additional records of knee treatment under his ex-wife's name or Social Security number either in service or shortly after service.  The duty to assist requires VA to make reasonable efforts to seek such indicated records prior to adjudicating the claim.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1). 

As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In this instance, the Board does not believe that there is at the present time sufficient reliable evidence of right knee injury or disability in service to warrant a VA examination.   38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran additional opportunity to submit any evidence or argument in furtherance of his claim.  

2.  With the Veteran's assistance, as appropriate, make any additional reasonable efforts to obtain any indicated pertinent records either from service or post service up until the Veteran's divorce from his ex-wife in or around 1985, which may have been associated with his ex-wife's records or may have been filed based on her Social Security number, as so indicated by the Veteran.  

3.  Thereafter, readjudicate the remanded service connection claim de novo.  If any benefit sought by any of the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


